Title: To Benjamin Franklin from James Searle, 20 November 1780
From: Searle, James
To: Franklin, Benjamin


Dear Sir
Amsterdam 20th. Novemr. 1780
I feel a conscious remissness in not having paid my respects to you much Sooner since my arrival at this City.
I have no other Apology to offer but that I delayed it from post to post in expectation I might receive some Authentic news worth communicating to you from America, but hitherto I have waited in Vain. This apology is upon perusing it again but a very Slender one, and therefore I shall try the force of a palliative by telling you a truth which I can do with very great Sincerity, That is, that my neglect did not proceed from want of high Respect, and I take leave once for all to profess my very great esteem & affection for you.
Yes Sir I do Venerate & esteem you with the purest & most disinterested regard, and I assure myself I always shall continue to esteem you because I am determined ever to think & Judge for myself in all matters of public Concern.
I trust the honesty & sincerity of my declaration will not be misunderstood by Dr. Franklin, I do not mean by it to Court your Friendship & attention to me, I make it a rule of my Conduct never to Court but to endeavour to Merit the Esteem of all good men.

You will no doubt have Seen before this letter reaches you the Apostacy of a Miscreant American, I mean General ARNOLD. He has I find published (or somebody for him) an address to the People of America by way of Justification of his VILLANY. I beg leave to offer you my Sentiments on his base Conduct & the motives for it.
I give not the least Credit to the account of his attempt or intention to Surrender, or to Carry off by defection a considerable part of our Army: I have well grounded reason to believe that he coud not have Even Ventured to hope for such an opportunity as he was Conscious he had lost all confidence in, as well as out of our Army by his unsoldierlike and ungentlemenlike Conduct long since; and to my knowledge a very considerable & respectable part of our Army had declared that let the consequence be what it woud they were determined not to serve under him at any rate as they had no confidence in him. All the Militia of Pensylvania (& among others I had the honour also) had made the same declaration as well as the whole respectable line of that State.
Sir upon my honour I declare it as my opinion that the Wretch has fled from the punishment which he well knew must soon overtake him for his numerous Crimes, & among others for the Crime of Forgery with which he had been charged by the Treasury board before I left Congress, The Evidences of which were arranging when I left America, & there were very few either in or out of Congress who doubted the horrid fact; For my own part I thought the proof as clear as the noon day Sun. As this matter as well as others still hung over his head he has (it is my opinion) fled from the impending Storm. I must also mention that before I left America I had the honour of giving my Assenting Voice to the confirmation of the Sentence of the Court Martial held on him for Several Charges of a very heinous nature especially in an officer of Rank. The Sentence was that he was to receive a public repremand at the head of the Army from General Washington for a Conduct unworthy his high Rank in the Army.
As it is by no means improbable this unhappy Man may go to England & will consequently be within reach of Holland where I shall be at the same time, I am the more ready to declare it as my Opinion that he is a Miscreant of the deepest Tinge.
I wish you my dear Sir to have a transcript of so much of my letter as relates to this Wretch in your pocket for the information of the Virtuous & good men with whom you converse; you are also at liberty to publish in any manner you please my opinion of him if you think fit, provided you make NO Secret of my name & Character when necessary to Support the truth of my relation & I shall at all times be ready to answer for what I have said in the matter.
May Heaven defend our Country from such Men, whether in America or Europe; But Oh! my dear Sir I greatly fear there may be Arnolds Even in Paris, Natives of America. If there are any such, may your Attendant Angel keep them or drive them from your bosom, & from your Councils, that they may never tend to Cloud your Western Sun. And that the Setting of that Sun may be protracted to a very late period with Glory & honour to yourself, & with advantage to your Country, is the Sincere and Ardent wish of your Affectionate fellow Citizen, Admirer, & Friend.
J Searle
My Sincere respects to Mr. Franklin Junr. for whom I have a very great esteem.
 
Addressed: Son Excellence / Monsieur Franklin / Ministre Plenipotentiare des Etats / Unis de l’Amerique aupres la / Cour de Versaille a Passy / pres de Paris
Notation: Searle James. Amsterdam Novr. 20. 1780—
